783 N.W.2d 712 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mary M. WATERSTONE, Defendant-Appellee.
Docket No. 140775. COA No. 294667.
Supreme Court of Michigan.
July 9, 2010.

Order
On order of the Court, the motion for reconsideration of this Court's June 4, 2010 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
YOUNG, J., would grant the motion for reconsideration and grant leave to appeal, for the reasons stated in his dissenting statement in this matter.
HATHAWAY, J., would grant the motion for reconsideration and grant leave to appeal.
CORRIGAN, J., states as follows:
I am not participating because I may be a witness in this case.